Case 1:20-cv-00753-CMA-KLM Document 45 Filed 03/02/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-00753-CMA-KLM

  JANELLE N. CANODY,

         Plaintiff,

  v.

  THE UNITED STATES,

         Defendant.


              ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                      MAGISTRATE JUDGE KRISTEN L. MIX


         This matter is before the Court on the February 8, 2021 Recommendation by

  United States Magistrate Judge Kristen L. Mix, wherein Judge Mix recommends that

  this Court grant Defendant’s Motion to Dismiss Plaintiff’s Complaint and dismiss

  Plaintiff’s claims without prejudice (Doc. # 16). See (Doc. # 44 at 29). In her

  Recommendation, Judge Mix concluded that Plaintiff’s negligence claims brought under

  the Federal Tort Claims Act (“FTCA”) fall within the discretionary function exception of

  the FTCA and, therefore, the Court lacks subject matter jurisdiction over those claims.

  (Id. at 25.) Judge Mix further concluded that the United States is immune from tort

  liability in this case under the Colorado Recreational Use Statute (“CRUS”) and,

  therefore, Plaintiff’s Colorado Premises Liability Act claim is barred by the CRUS. See

  (id. at 25–28) (citing Otteson v. United States, 622 F.2d 516, 520 (10th Cir. 1980)
Case 1:20-cv-00753-CMA-KLM Document 45 Filed 03/02/21 USDC Colorado Page 2 of 3




  (holding the Forest Service was entitled to protection under CRUS and affirming

  judgment in favor of the United States where “[t]he complaint on its face creates no

  issue of willful or malicious government conduct”)). The Recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Id.) Despite this advisement, no objection to Judge Mix’s Recommendation has been

  filed by either party.

         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Mix, in addition to

  applicable portions of the record and relevant legal authority, the Court is satisfied that

  the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

  Civ. P. 72(a). Accordingly, the Court ORDERS that the Recommendation of United

  States Magistrate Judge (Doc. # 44) is AFFIRMED and ADOPTED as an Order of this

  Court. It is




                                               2
Case 1:20-cv-00753-CMA-KLM Document 45 Filed 03/02/21 USDC Colorado Page 3 of 3




         FURTHER ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Complaint

  (Doc. # 16) is GRANTED, and Plaintiff’s claims are hereby DISMISSED WITHOUT

  PREJUDICE. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir.

  2006) (affirming dismissal without prejudice where a claim is dismissed for lack of

  subject matter jurisdiction). The Clerk of Court is directed to close this case.


         DATED: March 2, 2021


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                3
